DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.

Status of Claims
This Office Action is in response to the application filed on February 23, 2022. Claims 1, 3-4, 7-11, 13, 15-16, 18, and 20-21 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on February 18, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Response to Amendments
In response to Applicant’s amendments submitted in Applicant’s Response dated February 23, 2022, Examiner withdraws the previous prior art rejections.

Response to Arguments
Applicant’s arguments, see Applicant’s Response dated February 23, 2022, with respect to all of the pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Pub. No. 2018/0004211, as explained below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 7-11, 13, 15-16, 18, and 20-21 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method, independent claim 11 is directed toward and apparatus, and independent claim 16 is directed toward a non-transitory computer readable storage medium. Therefore, each of the independent claims 1, 11, and 16 along with the corresponding dependent claims 3-4, 7-10, 13, 15, 18, and 20-21 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1, 11, and 16 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 1 is used for illustration: A computer-implemented method comprising: 
detecting, by a processor, an identity of a user of a vehicle through manual input at a user interface in the vehicle, an automated sensor in the vehicle, or a combination thereof (a person may mentally note an identity of a user by looking at the user), 
retrieving, by the processor, a passenger profile of the user based on the identity (a person may remember driving with this person before and remember what ride preferences he or she has), wherein the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger (remembering ride preferences may include previous rider reactions), wherein the vehicle driving behavior is selected from at least one of an acceleration pattern, braking pattern, distance to a neighboring vehicle, or speed in a curve (the remembered reactions may be based on one of these things); 
configuring, by the processor, the vehicle to operate based on the passenger profile, wherein the configuring of the vehicle comprises: 
adapting a driving style of a vehicle based on the passenger profile (a person may decide to adapt his or her driving to the rider preferences),  
computing at least one navigation route for the vehicle, wherein the at least one navigation route is linked with an estimated time of arrival (a person may mentally think about routes and the estimated time of arrival of each route), and 
presenting in the user interface, the estimated time of arrival and a comfort level for the user for each computed navigation route (merely displaying the results of the processed information is considered insignificant extra-solution activity; see MPEP 2106.05(g)); 
retrieving one or more other passenger profiles of one or more other passengers (a person may think about preferences of other riders); 
determining whether a common denominator driving behavior from among the passenger profile and the one or more other passenger profiles (a person may think about the similarities and differences between the different riders’ preferences); and 
when no common denominator driving behavior can be determined, alerting the passengers of an incompatibility (this is a situational limitation which does not have to be fulfilled to fall within the scope of the claim).

Under Step 2A, Prong One, independent claims 1, 11, and 16 recite, in part, a method, an apparatus, and a non-transitory computer readable storage medium. Other than reciting a processor, a display, a vehicle, and a non-transitory computer readable storage medium, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1, 11, and 16 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1, 11, and 16 recite the additional elements of a processor, a display, a vehicle, and a non-transitory computer readable storage medium.  These limitations amount to implementing the abstract idea on a computer.  Simply 

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1, 11, and 16 are not patent eligible. 

Dependent claims 3-4, 7-10, 13, 15, 18, and 20-21 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 3-4, 7-10, 13, 15, 18, and 20-21, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 3-4, 7-10, 13, 15, 18, and 20-21  are patent ineligible.

Examiner notes that an amendment which requires controlling the movement based on the passenger profile would overcome the present rejections under 35 U.S.C. 101.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 9-11, 15-16, and 20 are rejected under 35 U.S.C. 103 as being obvious in view of U.S. Pub. No. 2019/0050787 (hereinafter “Munafo”; previously of record) in view of U.S. Pub. No. 2010/0207812 (hereinafter, “Demirdjian”; previously of record) and further view of U.S. Pub. No. 2018/0004211 (hereinafter, “Grimm”) with U.S. Pub. No. 2019/0019122 (hereinafter “Allen”; previously of record) as an evidentiary reference.

Regarding claim 1, Munafo discloses a computer-implemented method comprising: 
detecting, by a processor, an identity of a user of a vehicle through manual input at a user interface in the vehicle, an automated sensor in the vehicle, or a combination thereof (see at least [0056]; an identity of a person is distinguished based on camera data); 
retrieving, by the processor, a passenger profile of the user based on the identity (see at least [0056]; the passenger profile for the identified passenger is received), wherein the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger (see at , wherein the vehicle driving behavior is selected from at least one of an acceleration pattern, braking pattern, distance to a neighboring vehicle, or speed in a curve (see at least [0039] and [0079]; examples of driving behavior associated with ride preferences are disclosed, such as vehicle speed and road preferences. Examiner asserts that these examples are obvious variants of those claimed. As evidence, Allen, in the same field of endeavor, teaches driving behavior including acceleration data and braking data (i.e., acceleration pattern and braking pattern); see at least Allen at [0034], and [0051]);  
configuring, by the processor, the vehicle to operate based on the passenger profile (see at least [0066] and [0079]; vehicle preferences are changed based on the passenger profile. Such changes include, for example, the speed of the vehicle, the volume of the music, whether to take highways or side roads, and whether the windows are up or down),
wherein the configuring of the vehicle comprises: 
adapting a driving style of a vehicle based on the passenger profile (see at least [0079]; the speed of the vehicle is altered and the type of route taken may be altered based on the passenger profile), 
computing at least one navigation route for the vehicle, wherein the at least one navigation route is linked with an estimated time of arrival (see at least [0076]; the routes may be computed and may be linked with an estimated time of arrival), …
retrieving one or more other passenger profiles of one or more other passengers (see at least [0032]; the passenger profiles are retrieved and compared); 
determining whether a common denominator driving behavior from among the passenger profile and the one or more other passenger profiles (see at least [0032]; passengers are chosen based on user preference commonalities)…
However, Munafo does not explicitly teach when no common denominator driving behavior can be determined, alerting the passengers of incompatibility.
Demirdjian, in the same field of endeavor, teaches when no common denominator driving behavior can be determined, alerting the passengers of incompatibility (see at least [0032]; the user is informed that there are no matches based on the comparison of profiles).
One of ordinary skill in the art, before the time of filing, would have been motivated to combine the disclosure of Munafo with the teachings of Demirdjian in order to account for situations when compatible passengers are unavailable; see at least Demirdjian at [0032]. 
Additionally, one of ordinary skill in the art, before the time of filing, would be knowledgeable regarding various driving behaviors such as those presently claimed and would recognized the applicability of the driving behaviors found in Allen to those found in Munafo; see at least Munafo at [0039] and [0079] in addition to Allen at [0034] and [0051]. Therefore, the claimed driving behaviors found in Allen are determined to be obvious variants of those found in Munafo.
Additionally, Munafo does not explicitly teach presenting in the user interface, the estimated time of arrival and a comfort level for each computed navigation route.
Grimm, in the same field of endeavor, teaches presenting in the user interface, the estimated time of arrival and a comfort level for each computed navigation route (see at least [0218]-[0222] and [0311]; an index for comfort (i.e., a comfort level) may be displayed for each 
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Munafo with the teachings of Grimm in order to improve a customer’s trust level in relation to the navigation routes; see at least Grimm at [0008].

Regarding claim 3, the Munafo, Demirdjian, and Grimm combination renders obvious (as further evidenced by Allen) all of the limitations of claim 1. Additionally, Munafo discloses wherein the driving style is adapted when the vehicle is operating in an autonomous driving mode (see at least [0032]; the procedures are applied to autonomous vehicles, and the driving style is adapted for the autonomous vehicle).

Regarding claim 7, the Munafo, Demirdjian, and Grimm combination renders obvious (as further evidenced by Allen) all of the limitations of claim 5. Additionally, Munafo discloses 
selecting the one or more other passengers to group with the user in the vehicle based on a similarity of the passenger profile and one or more other passenger profiles of the one or more other passengers (see at least [0032] and [0079]; passengers are grouped based on commonalities between user preferences in user/passenger profiles).

Regarding claim 9, the Munafo, Demirdjian, and Grimm combination renders obvious (as further evidenced by Allen) all of the limitations of claim 1. Additionally, Munafo discloses wherein the configuring of the vehicle comprises computing a navigation route for the vehicle based on the passenger profile (see at least [0042]; the vehicle is configured based on user preferences in the passenger profile which include preferred routes and preferred locations to avoid, resulting in user-specific navigation routes).

Regarding claim 10, the Munafo, Demirdjian, and Grimm combination renders obvious (as further evidenced by Allen) all of the limitations of claim 1. Additionally, Munafo discloses wherein the configuring of the vehicle comprises determining a vehicle seating position for the user based on the passenger profile (see at least [0040]; the passenger profile includes information relating to preferred seating positions relative to other passengers).

Regarding claim 11, Munafo discloses an apparatus comprising: 
at least one processor (see at least [0058]); and 
at least one memory including computer program code for one or more programs (see at least [0057]), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
detect an identity of a user of a vehicle through manual input at a user interface in the vehicle, an automated sensor in the vehicle, or a combination thereof (see at least [0056]; an identity of a person is distinguished based on camera data); 
retrieve a passenger profile of the user based on the identity (see at least [0056]; the passenger profile for the identified passenger is received), wherein the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger (see at least [0056]; the profiles are updated based on sensor data relating to passenger reactions such as emotions, expressions, statements, etc.), wherein the vehicle driving behavior is selected from at least one of an acceleration pattern, braking pattern, distance to a neighboring vehicle, or speed in a curve (see at least [0039] and [0079]; examples of driving behavior associated with ride preferences are disclosed, such as see at least Allen at [0034], and [0051]);  
configure the vehicle to operate based on the passenger profile (see at least [0066] and [0079]; vehicle preferences are changed based on the passenger profile. Such changes include, for example, the speed of the vehicle, the volume of the music, whether to take highways or side roads, and whether the windows are up or down),
wherein the configuring of the vehicle comprises: 
adapting a driving style of the vehicle based on the passenger profile (see at least [0079]; the speed of the vehicle is altered and the type of route taken may be altered based on the passenger profile), 
computing at least one navigation route for the vehicle, wherein the at least one navigation route is linked with an estimated time of arrival (see at least [0076]; the routes may be computed and may be linked with an estimated time of arrival), …
retrieve one or more other passenger profiles of one or more other passengers (see at least [0032]; the passenger profiles are retrieved and compared);  
determine whether a common denominator driving behavior from among the passenger profile and the one or more other passenger profiles (see at least [0032]; passengers are chosen based on user preference commonalities)…
However, Munafo does not explicitly teach when no common denominator driving behavior can be determined, alerting the passengers of incompatibility.
when no common denominator driving behavior can be determined, alerting the passengers of incompatibility (see at least [0032]; the user is informed that there are no matches based on the comparison of profiles).
One of ordinary skill in the art, before the time of filing, would have been motivated to combine the disclosure of Munafo with the teachings of Demirdjian in order to account for situations when compatible passengers are unavailable; see at least Demirdjian at [0032]. 
One of ordinary skill in the art, before the time of filing, would be knowledgeable regarding various driving behaviors such as those presently claimed and would recognized the applicability of the driving behaviors found in Allen to those found in Munafo; see at least Munafo at [0039] and [0079] in addition to Allen at [0034] and [0051]. Therefore, the claimed driving behaviors found in Allen are determined to be obvious variants of those found in Munafo.
Additionally, Munafo does not explicitly teach presenting in the user interface, the estimated time of arrival and a comfort level for each computed navigation route.
Grimm, in the same field of endeavor, teaches presenting in the user interface, the estimated time of arrival and a comfort level for each computed navigation route (see at least [0218]-[0222] and [0311]; an index for comfort (i.e., a comfort level) may be displayed for each computed navigation route and an index for time (i.e., estimated time of arrival) may be displayed as well).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Munafo with the teachings of Grimm in order to improve a customer’s trust level in relation to the navigation routes; see at least Grimm at [0008].

Regarding claim 15, the Munafo, Demirdjian, and Grimm combination renders obvious (as further evidenced by Allen) all of the limitations of claim 11. Additionally, Munafo discloses wherein the configuring of the vehicle causes the apparatus to further perform at least one of: 
select a driver for the vehicle based on the passenger profile; 
compute a navigation route for the vehicle based on the passenger profile (see at least [0042]; the vehicle is configured based on user preferences in the passenger profile which include preferred routes and preferred locations to avoid, resulting in user-specific navigation routes); and 
determine a vehicle seating position for the user based on the passenger profile (see at least [0040]; the passenger profile includes information relating to preferred seating positions relative to other passengers).

Regarding claim 16, Munafo discloses a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform (see at least [0029]): 
detecting an identity of a user of a vehicle through manual input at a user interface in the vehicle, an automated sensor in the vehicle, or a combination thereof (see at least [0056]; an identity of a person is distinguished based on camera data); 
retrieving a passenger profile of the user based on the identity (see at least [0056]; the passenger profile for the identified passenger is received), wherein the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger (see at least [0056]; the profiles are updated based on sensor data relating to passenger reactions such as emotions, expressions, statements, etc.), wherein the vehicle driving behavior is selected from at least one of an acceleration pattern, braking pattern, distance to a neighboring vehicle, or speed in a curve (see at least [0039] and [0079]; examples of driving behavior associated with ride preferences are disclosed, such as vehicle speed and road preferences. Examiner asserts that these examples are obvious variants of those claimed. As evidence, Allen, in the same field of endeavor, teaches driving behavior including acceleration data and braking data (i.e., acceleration pattern and braking pattern); see at least Allen at [0034], and [0051]);  
configuring a vehicle to operate based on the passenger profile (see at least [0066] and [0079]; vehicle preferences are changed based on the passenger profile. Such changes include, for example, the speed of the vehicle, the volume of the music, whether to take highways or side roads, and whether the windows are up or down),
wherein the configuring of the vehicle comprises: 
adapting a driving style of a vehicle based on the passenger profile (see at least [0079]; the speed of the vehicle is altered and the type of route taken may be altered based on the passenger profile), 
computing at least one navigation route for the vehicle, wherein the at least one navigation route is linked with an estimated time of arrival (see at least [0076]; the routes may be computed and may be linked with an estimated time of arrival), …
retrieving one or more other passenger profiles of one or more other passengers (see at least [0032]; the passenger profiles are retrieved and compared);
determining whether a common denominator driving behavior from among the passenger profile and the one or more other passenger profiles (see at least [0032]; passengers are chosen based on user preference commonalities)…
when no common denominator driving behavior can be determined, alerting the passengers of incompatibility.
Demirdjian, in the same field of endeavor, teaches when no common denominator driving behavior can be determined, alerting the passengers of incompatibility (see at least [0032]; the user is informed that there are no matches based on the comparison of profiles).
One of ordinary skill in the art, before the time of filing, would have been motivated to combine the disclosure of Munafo with the teachings of Demirdjian in order to account for situations when compatible passengers are unavailable; see at least Demirdjian at [0032]. 
One of ordinary skill in the art, before the time of filing, would be knowledgeable regarding various driving behaviors such as those presently claimed and would recognized the applicability of the driving behaviors found in Allen to those found in Munafo; see at least Munafo at [0039] and [0079] in addition to Allen at [0034] and [0051]. Therefore, the claimed driving behaviors found in Allen are determined to be obvious variants of those found in Munafo.
Additionally, Munafo does not explicitly teach presenting in the user interface, the estimated time of arrival and a comfort level for each computed navigation route.
Grimm, in the same field of endeavor, teaches presenting in the user interface, the estimated time of arrival and a comfort level for each computed navigation route (see at least [0218]-[0222] and [0311]; an index for comfort (i.e., a comfort level) may be displayed for each computed navigation route and an index for time (i.e., estimated time of arrival) may be displayed as well).
see at least Grimm at [0008].

Regarding claim 20, the Munafo, Demirdjian, and Grimm combination renders obvious (as further evidenced by Allen) all of the limitations of claim 1. Additionally, Munafo discloses wherein the configuring of the vehicle causes the apparatus to further perform at least one of: 
selecting a driver for the vehicle based on the passenger profile; 
computing a navigation route for the vehicle based on the passenger profile (see at least [0042]; the vehicle is configured based on user preferences in the passenger profile which include preferred routes and preferred locations to avoid, resulting in user-specific navigation routes); and 
determining a vehicle seating position for the user based on the passenger profile (see at least [0040]; the passenger profile includes information relating to preferred seating positions relative to other passengers).

Claims 4, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being obvious over Munafo in view of Demirdjian and Grimm and in further view of Allen.

Regarding claim 4, the Munafo, Demirdjian, and Grimm combination renders obvious (as further evidenced by Allen) all of the limitations of claim 1. However, Munafo does not explicitly teach wherein the vehicle is a ride-share vehicle, the method further comprising: 
presenting a user interface to a driver of the ride-share vehicle to indicate a driving style preferred by the user based on the passenger profile.
wherein the vehicle is a ride-share vehicle (see at least [0014]; the vehicle is a shared mobility service vehicle (i.e., a ride-share vehicle)), the method further comprising: 
presenting a user interface to a driver of the ride-share vehicle to indicate a driving style preferred by the user based on the passenger profile (see at least [0033]-[0034] and [0100]; passenger profiles and driver profiles are connected with each other based on passenger profile preferences relating, in part, to the driving habits of the driver. Additionally, the driver is given driving preference feedback from passengers via a user interface).
One of ordinary skill in the art, before the time of filing, would be further motivated to combine the disclosure of Munafo with the teachings of Allen in order to provide a more comfortable experience for ride-share passengers; see at least [0002].

Regarding claim 8, the Munafo, Demirdjian, and Grimm combination renders obvious (as further evidenced by Allen) all of the limitations of claim 1. However, Munafo does not explicitly teach wherein the configuring of the vehicle comprises selecting a driver for the vehicle based on the passenger profile.
	Allen, in the same field of endeavor, teaches wherein the configuring of the vehicle comprises selecting a driver for the vehicle based on the passenger profile (see at least [0023]; the driver presented to the potential passenger is based in part on the closeness in profiles of the driver and the passenger).
One of ordinary skill in the art, before the time of filing, would be further motivated to combine the disclosure of Munafo with the teachings of Allen in order to provide a more comfortable experience for ride-share passengers; see at least [0002].

Regarding claim 13, the Munafo, Demirdjian, and Grimm combination renders obvious (as further evidenced by Allen) all of the limitations of claim 11. However, Munafo does not explicitly teach wherein the vehicle is a ride-share vehicle, and wherein the apparatus is caused to further perform at least one of: 
present a user interface to a driver of the ride-share vehicle to indicate a driving style preferred by the user based on the passenger profile; and 
select a driver of the vehicle based on the passenger profile.
Allen, in the same field of endeavor, teaches wherein the vehicle is a ride-share vehicle (see at least [0014]; the vehicle is a shared mobility service vehicle (i.e., a ride-share vehicle)), and wherein the apparatus is caused to further perform at least one of: 
present a user interface to a driver of the ride-share vehicle to indicate a driving style preferred by the user based on the passenger profile (see at least [0030]; the user interface displays the user profile which includes the driving preferences; and 
select a driver of the vehicle based on the passenger profile (see at least [0023]; the driver presented to the potential passenger is based in part on the closeness in profiles of the driver and the passenger).
One of ordinary skill in the art, before the time of filing, would be further motivated to combine the disclosure of Munafo with the teachings of Allen in order to provide a more comfortable experience for ride-share passengers; see at least [0002].

Regarding claim 18, the Munafo, Demirdjian, and Grimm renders obvious (as further evidenced by Allen) all of the limitations of claim 16. However, Munafo does not explicitly wherein the vehicle is a ride-share vehicle, wherein the apparatus is caused to further perform at least one of: 
presenting a user interface to a driver of the ride-share vehicle to indicate a driving style preferred by the user based on the passenger profile; and 
selecting a driver of the vehicle based on the passenger profile.
Allen, in the same field of endeavor, teaches wherein the vehicle is a ride-share vehicle (see at least [0014]; the vehicle is a shared mobility service vehicle (i.e., a ride-share vehicle)), wherein the apparatus is caused to further perform at least one of: 
presenting a user interface to a driver of the ride-share vehicle to indicate a driving style preferred by the user based on the passenger profile (see at least [0030]; the user interface displays the user profile which includes the driving preferences); and 
selecting a driver of the vehicle based on the passenger profile (see at least [0023]; the driver presented to the potential passenger is based in part on the closeness in profiles of the driver and the passenger).
One of ordinary skill in the art, before the time of filing, would be motivated to combine the disclosure of Munafo with the teachings of Allen in order to provide a more comfortable experience for ride-share passengers; see at least [0002].

Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Munafo in view of Demirdjian and Grimm with Allen as an evidentiary reference, in view of U.S. Pub. No. 2017/0174221 (hereinafter, “Vaughn”; previously of record).

Regarding claim 21, the Munafo, Demirdjian, and Grimm combination renders obvious (as further evidenced by Allen) all of the limitations of claim 1. However, Munafo does not explicitly teach wherein the user of the vehicle is the driver of the vehicle.
Vaughn, in the same field of endeavor, teaches wherein the user of the vehicle is the driver of the vehicle (see at least [0018]; the driving profile may be based on the driver (i.e., user)).
One of ordinary skill in the art, before the time of filing, would have been motivated to further modify the disclosure of Munafo with the teachings of Vaughn in order to account for completely autonomous vehicle driving in which the driver is also considered a passenger; see at least Vaughn at [0010]; drivers are given less of an active role in driving becoming more of a passenger within the car. 

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        



/TYLER J LEE/Primary Examiner, Art Unit 3663